IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                    United States Court of Appeals
                                                             Fifth Circuit

                                No. 06-51317              F I L E D
                             Conference Calendar           August 8, 2007

                                                      Charles R. Fulbruge III
                                                              Clerk
UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

LIDIA ROJAS ALVAREZ

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 7:04-CR-23-3


Before DENNIS, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Lidia Rojas Alvarez raises
arguments that are foreclosed by United States v. Hunt, 129 F.3d 739, 744-46
(5th Cir. 1997). In Hunt, we exercised our authority under 18 U.S.C. § 2106 and
directed the entry of a judgment of conviction on a lesser included offense. The
Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.